Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-8 and 10-25 are allowed over the prior art on record.
 Claims 1-8 and 16-25 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement group II as set forth in the Office action mailed on 08/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner's statement of reasons for allowance:
Regarding claims 1-8, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole either " in combination with the remaining limitations of the claim 1. 
 
Regarding claims 10-15, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections, wherein the fifth section slopes between the second and third planes, and wherein the first, second, third, fourth, and fifth sections are contiguous " in combination with the remaining limitations of the claim 10. 

Regarding claims 16-20, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections, wherein the fifth section slopes between the second and third planes, and wherein the first, second, third, fourth, and fifth sections are contiguous " in combination with the remaining limitations of the claim 16. 
Regarding claims 21-25, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections, wherein the fifth  " in combination with the remaining limitations of the claim 21. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Ingraham et al. (US6061245) Wu et al. (US 9257410 B2) and Randall et al. (US 2009/0077800 A1)
Ingraham discloses a twisted carrier substrate for chips.
Wu discloses chip in a recess of a substrate.
Randall discloses a stacked substrate with a curved surface.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections, wherein the fifth section slopes between the second and third planes, and wherein the first, second, third, fourth, and fifth sections are contiguous " in combination with the remaining limitations of the claim 1. 
 None of the references, alone or in combination, teach all of the limitations for theclaims including " a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections,  " in combination with the remaining limitations of the claim 10.
None of the references, alone or in combination, teach all of the limitations for theclaims including" a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections, wherein the fifth section slopes between the second and third planes, and wherein the first, second, third, fourth, and fifth sections are contiguous " in combination with the remaining limitations of the claim 16.
None of the references, alone or in combination, teach all of the limitations for theclaims including " a fourth section of the circuit board in a third plane different from the first and second planes; and a fifth section of the circuit board, between the second and fourth sections, wherein the fifth section slopes between the second and third planes, and wherein the first, second, third, fourth, and fifth sections are contiguous " in combination with the remaining limitations of the claim 21.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/PETE T LEE/Primary Examiner, Art Unit 2848